UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7402


WILLIAM SCOTT DAVIS, JR.,

                    Petitioner - Appellant,

             v.

WARDEN TIMOTHY STEWART; FCI                     CUMBERLAND;         USAG JEFF
SESSIONS,

                    Respondents - Appellees.



                                      No. 19-7606


WILLIAM SCOTT DAVIS, JR.,

                    Petitioner - Appellant,

             v.

WARDEN TIMOTHY STEWART; FCI CUMBERLAND; USAG JEFFERSON B.
SESSIONS III,

                    Respondents - Appellees.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-01745-GLR)


Submitted: January 29, 2020                                 Decided: February 21, 2020
Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


No. 18-7402 dismissed, and No. 19-7606 affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                              2
PER CURIAM:

        In No. 18-7402, William Scott Davis, Jr., seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2241 (2018) petition. We previously remanded this case to the

district court to determine if Davis’ Fed. R. Civ. P. 60 motion and notice of appeal were

timely filed. Davis v. Stewart, 771 F. App’x 194, 195 (4th Cir. 2019). The district court

determined that they were not timely filed. Davis appeals this order in No. 19-7606. We

agree with the district court and therefore dismiss in No. 18-7402 and affirm in No. 19-

7606.

        “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). In a case in which the federal

government or a federal officer is a party, the appellant must file a notice of appeal within

60 days after entry of the district court’s order. Fed. R. App. P. 4(a)(1)(B). However, the

filing of certain postjudgment motions, including a Rule 60 motion filed within 28 days of

the entry of judgment, will cause the appeal period to run from the entry of the order

disposing of the last such motion. Fed. R. App. P. 4(a)(4)(A). If a party notes an appeal

after the court enters judgment but before the court disposes of a motion listed in Rule

4(a)(4)(A), the notice of appeal takes effect only when the last remaining motion is

resolved. Fed. R. App. P. 4(a)(4)(B)(i)

        The district court entered its dismissal order on August 1, 2018. Davis dated his

Rule 60 motion that day, but the district court did not receive it until October 4. Similarly,

Davis dated his notice of appeal August 10, but this Court did not receive it until October

29. See Fed. R. App. P. 4(d). Moreover, Davis did not comply with Fed. R. App. P.

                                              3
4(c)(1)(A), nor did he timely respond to the district court’s order on remand instructing

him to provide evidence of his compliance with this rule. Therefore, we conclude that the

district court did not err in finding that Davis’ Rule 60 motion was filed more than 28 days

after entry of the court’s dismissal order and that his notice of appeal was not timely filed.

       Accordingly, we dismiss Davis’ appeal in No. 18-7402 and affirm the district

court’s order in No. 19-7606. We deny Davis’ motion to consolidate as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                 No. 18-7402, DISMISSED;
                                                                  No. 19-7606, AFFIRMED




                                              4